PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Kevin Roberts                                                     Cr.: 11-00594-001
                                                                                     PACTS #: 62567

Name of Sentencing Judicial Officer:   THE HONORABLE ESTHER SALAS
                                       UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/29/2013
Date of Modification of Conditions: 02/10/2020

Original Offense:   Felon in Possession of a Firearm

Original Sentence: 120 months imprisonment, 3 years supervised release, $100 Special Assessment

Special Conditions: DNA Testing, Alcohol/Drug Testing and/or Treatment

Type of Supervision: Supervised Release                       Date Supervision Commenced: 10/11/2019

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   On March 25, 2020, Roberts was arrested by the Newark Police Department and
                      charged with Simple Assault. According to arrest reports, the offender struck
                      his girlfriend causing a laceration to her bottom lip following a domestic
                      dispute. The victim denied medical attention and refused to apply for a
                      temporary restraining order (TRO). Roberts was arrested without incident and
                      transported to the Essex County Jail. He was released from custody on March
                      27th pending a court date.
                                                                                            Prob 12A – page 2
                                                                                                Kevin Roberts

U.S. Probation Officer Action:

The Probation Office will attempt to increase supervision efforts with the offender. In light of the current
public health crisis, our office recommends withholding Court action at this time. We will keep the Court
apprised of Roberts’ pending charge and any additional instances of noncompliance.

                                                                  Respectfully submitted,


                                                                   By: Anthony J. Nisi
                                                                        U.S. Probation Officer
                                                                   Date: 04/01/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other




                                                                              Date
                                                         Hon. Esther Salas, U.S.D.J.____
                                                         Signature of Judicial Officer

                                                         Date: 4/3/2020
